WOODLEY, Judge.
The offense is driving a motor vehicle upon a public highway *642while intoxicated; the punishment, three days in jail and a fine of $50.
The transcript shows that appellant had been enlarged upon a recognizance on appeal which is defective in that it is blank as to any amount in which he and his sureties are bound. Bogan v. State, 155 Texas Cr. Rep. 5, 230 S.W. 2d 546.
Judgment was entered upon the jury’s verdict on July 25, 1957, and motion for new trial was filed the same day.
The term of court ended on August 31, 1957, without the motion for new trial having been presented to the trial judge or acted upon, and without leave to amend having been granted.
The judgment having become final at said term and no notice of appeal given, the notice of appeal given on September 23, 1957, conferred no jurisdiction upon this court. Mahan v. State, 163 Texas Cr. Rep. 36, 288 S.W. 2d 508; DeHay v. State, 163 Texas Cr. Rep. 516, 294 S.W. 2d 401; Atkinson v. State, 164 Texas Cr. Rep. 421, 299 S.W. 2d 951.
The appeal is dismissed.